DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021  has been entered.
Response to Amendment
Claims 1, 6-8, 15 and 20-21 have been amended. Claims 1-21 are presented for examination. 
Response to Arguments
Applicant arguments filed on 3/19/2021 have been reviewed . Following are the response to applicant’s arguments: 
B. Rejection of Independent Claims 1, 8, and 15
1. Martin is not properly considered prior art
Applicant  submits “that the Examiner did not properly consider the priority dates of Martin relative to the priority dates of the currently pending patent application, and therefore Martin's disclosure was improperly applied as prior art against the currently pending claims Martin was filed in the U.S. on August 20, 2015 (nearly two years after the priority date of the present application) as a national stage entry of PCT Appl. No. PCT/US14/17527 which was filed on February 20, 2014 (more than 4 months after the priority date of the present application). Martin additionally claims priority to a parent US Appl. Ser. No. 14/185,915 that was filed concurrently with the PCT application on February 20, 2014. These parent applications ultimately claim priority back to U.S. Prov. Appl. Ser. No. 61/850,577, filed on February 20, 2013. Therefore, rior art against the present application.  Moreover, the MPEP sets out specific rules for when the disclosure of a provisional application can be relied upon for supporting a rejection. Under MPEP 2127, "the subject matter of an abandoned application, including both provisional and nonprovisional applications, referred to in a prior art U.S. patent or U.S. patent application publication may be relied on in a 35 U.S.C. 102(a)(2) or pre-AIA  35 U.S.C. 102(e) rejection based on that patent or patent application publication if the disclosure of the abandoned application is actually included or incorporated by reference in the patent" (emphasis added).1 MPEP 608 provides a discussion of what constitutes an "incorporation by reference" and explicitly notes that:  Mere reference to another application, patent, or publication is not an 
incorporation of anything therein into the application containing such reference for the purpose of the disclosure required by 35 U.S.C. 112. 37 CFR 1.57(c)(1) limits a proper incorporation by reference (except as provided in 37 CFR 1.57(b)) to instances only where the perfecting words "incorporated by reference" or the root ” However the section cited by the applicant indicates that either of 1) the provisional application subject matter is included in the U.S. Patent or PG Pub OR 2) the provisional application included by reference allows us to rely on the filing date of the provisional application as the effective filing date of the prior art.
Refer to the 2127 
"An abandoned patent application may become evidence of prior art only when it has been appropriately disclosed, as, for example, when the abandoned patent [application] is reference[d] in the disclosure of another patent, in a publication, or by voluntary disclosure under [former Defensive Publication rule] 37 CFR 1.139  [Reserved]." Lee Pharmaceutical v. Kreps, 577 F.2d 610, 613, 198 USPQ 601, 605 (9th Cir. 1978). An abandoned patent application becomes available as prior art only as of the date the public gains access to it. See 37 CFR 1.14(a)(1)(ii)  and (iv). However, the subject matter of an abandoned application, including both provisional and nonprovisional applications, referred to in a prior art U.S. patent or U.S. patent application publication may be relied on in a 35 U.S.C. 102(a)(2)  or pre-AIA  35 U.S.C. 102(e)  rejection based on that patent or patent application publication if the disclosure of the abandoned application is actually included or incorporated by reference in the patent. Compare In re Lund, 376 F.2d 982, 991, 153 USPQ 625, 633 (CCPA 1967) (The court reversed a rejection over a patent which was a continuation-in-part of an abandoned application. Applicant’s filing date preceded the issue date of the patent reference. The abandoned application contained subject matter which was essential to the rejection but which was not carried over into the continuation-in-part. The court held that the subject matter of the abandoned application was not available to pre-AIA  35 U.S.C. 102(e)  rejection.). See also MPEP § 901.02. See MPEP § 2136.02 and MPEP § 2136.03 for the 35 U.S.C. 102(e)  date of a U.S. patent claiming priority under 35 U.S.C. 119  or 35 U.S.C. 120. See MPEP § 2154 for prior art under 35 U.S.C. 102(a)(2).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


For the “included in” part of the above statement, MPEP 2152.01 clarifies the issue:
(C) If the application properly claims benefit under 35 U.S.C. 119(e)  to a provisional application, the effective filing date is the filing date of the provisional application for any claims which are fully supported under 35 U.S.C. 112  by the provisional application.


119(e) states 
(e) 
(1) An application for patent filed under section 111(a)  or section 363  for an invention disclosed in the manner provided by section 112(a)  (other than the requirement to disclose the best mode) in a provisional application filed under section 111(b), by an inventor or inventors named in the provisional application, shall have the same effect, as to such invention, as though filed on the date of the provisional application filed under section 111(b), if the application for patent filed under section 111(a)  or section 363  is filed not later than 12 months after the date on which the provisional application was filed and if it contains or is amended to contain a specific reference to the provisional application. The Director may prescribe regulations, including the requirement for payment of the fee specified in section 41(a)(7), pursuant to which the 12-month period set forth in this subsection may be extended by an additional 2 months if the delay in filing the application under section 111(a)  or section 363  within the 12-month period was unintentional. No application shall be entitled to the benefit of an earlier filed provisional application under this subsection unless an amendment containing the specific reference to the earlier filed provisional application is submitted at such time during the pendency of the application as required by the Director. The Director may consider the failure to submit such an amendment within that time period as a waiver of any benefit under this subsection. The Director may establish procedures, including the payment of the fee specified in section 41(a)(7), to accept an unintentionally delayed submission of an amendment under this subsection.” Which in this the case it appears to be the case that non provisional was filed before 1 year of provisional date and all the fees are set forth for the provisional application. 

2. Martin's Provisional Application is insufficient to Support the Outstanding Obviousness Rejection
sponding with the at least one blank slot, wherein the request is requesting additional clinical documentation comprising unstructured data to populate the at least one blank slot; responsive to receiving the additional clinical documentation, mapping, by the one or more processors, at least a portion of the additional clinical documentation to at least one additional semantic object of the ontology." Final Office Action, at p. 7 (emphasis in original). However, the Examiner's analysis of the Martin disclosure (and subsequent analysis of the Martin provisional) 13 Response dated February 17, 2021does not point to any explicit indications in Martin that would suggest that Martin intakes unstructured data when narrowing a list of possible relevant medical codes.” However refer to the new 112 (a) rejection below that there is no support there is a request for unstructured data, further Martin teaches the concept of requesting additional data and the combination teaches the concept of filling the slots based on unstructured data ( Heja modified by Mill mentions the slots are filled based on clinical documents – unstructured data) 

Applicant further argues “Nothing in Martin, even considered in light of the teachings of Heja and Mills, provides any suggestion for, inter alia, "generating, by the one or more processors, a request for additional unstructured data to populate the at least one blank slot." Indeed, Martin teaches away from the use of unstructured data for narrowing the list of possible medical codes, as Martin continuously updates the structured lists of concepts that may be used as additional filters to the listing of medical codes. Each of FIGS. 3A-3D of Martin's provisional application (showing screenshots of an example implementation) clearly demonstrate that Martin is only capable of filtering the list of possible medical codes based on selection of one or more of the displayed, structured data objects that are emphasized in the attached markup with a thick bounding box. LEGALO2/40518225v1” However the Heja ( GALEN based formal representation of ICD10) and further in view of Mills (US Pub: 20130006653) and further in view of Martin ( US Pub: 20160004825) teaches the concept as a whole 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8 and 15 includes “ generate, a request for additional unstructured data to populate unstructured data  map at least a portion of the additional unstructured data  to at least one additional semantic object of the ontology” however there is no concept of requesting the additional unstructured  data based on the blank slot, blank slot in not even mentioned in the specification. What’s mentioned in Para 0068-0069 is the system flagging to inform the user for the blank slots… using a auto suggestion tool ( which is nothing similar to requesting additional unstructured data) Para 0069 vaguely  mentions guides the practitioner to 

Examiner’s Remarks 
It appears the claim wants to suggest there is a blank slot, the system informs the practitioner to fill the slots or guide them to  a better documentation process. This particular concept is taught in  Mill Para 0231 If the "result list" is empty, then nothing has overlapped. This means that the information the term is bringing to the table does not intersect with what the user has specified in earlier terms. There are three ways the process could deal with this situation: [0232] Stop and inform the coder 16 that the terms entered are mutually exclusive and allow the coder 16 to try again. [0263] The term-hyperslice relationships in the HDR and the term-combination algorithm described above supports the display of possible term completion as the coder 16 enters terms. The following illustrates the method. After entering "car," the coder 16 sees the possible completions shown in FIG. 16. This figure shows screen 900, which presents to the coder 16 some but not all of the possible completions (about 30 more listings are not shown in this figure). If the coder 16 then enters "excision car," the additional information allows the system 10 to present the full set of completions in the screen 950 shown in FIG. 17.
Although Martin is cited based on the claimed subject matter, which is not in the original filed specification, the claimed subject which is supported would be rejected without using Martin, since the subject matter supported, would be obvious under 35 U.S.C. 103 as being unpatentable 

Appl. No. 16/425,391 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Heja ( GALEN based formal representation of ICD10) and further in view of Mills (US Pub: 20130006653) and further in view of Martin ( US provisional 61/850,577 ) a


(receive text, 2.5. Automatic coding tool); identifying, by the one or more processors, one or more sequenced words within the narrative text (first the text is broken down to sentences with boundaries identified by the sequence “period–space–capital letter”, 2.5. Automatic coding tool) ; mapping, by the one or more processors, each of the one or more sequenced words to one or more semantic objects of an ontology ( knowledge representation is based on ontology, 1. Introduction; in GALEN based model the goal is to represent formally the meaning of each ICD category, using the concepts and the attributes of GALEN CRM. The ontology of ICD10 contains only concepts representing each ICD10 category (named by the ICD code), and the formal definition of the category. Other information (coding rules, references, etc.) belonging to a certain ICD category provides only additional information to the user of the coding system. Therefore, it is advisable to separate it from the formal representation. 2.3. GALEN based formal representation of ICD10), , wherein (a) the ontology defines classes of the one or more semantic objects corresponding to axes of a multi-axial coding scheme (mutli axial scheme defining classes, 2.3. GALEN based formal representation of ICD10) , (b) the ontology defines concepts of a conceptual data resource ( ontology defining concepts, 2.3. GALEN based formal representation of ICD10), (c) the classes of the one or more semantic objects define a hierarchical structure in the ontology ( ICD10 is a hierarchical coding system, organized into five levels, 2. Material and methods), and (d) the hierarchical structure defines relationships between the one or more semantic objects ( ICD10 is a hierarchical coding system, organized into five levels: The 21 chapters group together diseases according to major categories (location – e.g. cardiovascular diseases and pathology – e.g. neoplasms). A separate chapter contains the international classification of oncology based on SNOMED [7]; Chapters contain sections grouping together similar diseases (like J10–J18 “Influenza and pneumonia”); Sections contain groups, which collect very similar diseases (like J10 “Influenza due to identified influenza virus”). Groups are defined by three character codes; Groups contain items, which define narrow groups of diseases (like J10.0 “Influenza with pneumonia, influenza virus identified”). Items are defined by four character codes; In some cases items are subdivided on the fifth character. This subdivision is left for national purposes (e.g. H4411 “Endogenous uveitis” and H4419 “Other endophthalmitis nos.”), however WHO itself defined also some categories. For example at S02 “Fracture of skull and facial bones”); converting, by the one or more processors, the one or more semantic objects into one or more characters (groups are defined by character codes, 2.1 ICD10 classification system);


Heja does not explicitly teaches  generating, by the one or more processors, a partial code by, at least in part, outputting the one or more characters into one or more slots based on the multi-axial coding scheme, wherein (a) the partial code comprises at least one blank slot, and (b) in the multi-axial coding scheme, each position of a character within the partial code corresponds to a semi-independent axis of classification; generating, by the one or more processors, a request for additional unstructured data to populate, wherein the request is requesting additional  data to populate the at least one blank slot; responsive to receiving the additional data , mapping, by the one or more processors, at least a portion of the additional data to at least one additional semantic object of the ontology; converting, by the one or more processors, the at least one 

However Mills  teaches generating, by the one or more processors, a partial code by, at least in part, outputting the one or more characters into one or more slots based on the multi-axial coding scheme, wherein (a) the partial code comprises at least one blank slot ( partial code, Fig 2, Para 0167, 0175), and (b) in the multi-axial coding scheme, each position of a character within the partial code corresponds to a semi-independent axis of classification ( ICD 10-PCS) ; 
generating, by the one or more processors, request additional unstructured data to populate  the at least one blank slot  (if the result is empty inform the coder, Para 0231-0235), based on additional unstructured data mapping, by the one or more processors, the additional data ( try again, Para 0231-0235, para 0263- additional information ) ; converting, by the one or more processors, the at least one additional semantic object into at least one additional character; and generating, by the one or more processors, a complete code by, at least in part, outputting the at least one additional character into the at least one blank slot ( based on valid terminology option, hyperslice dictionary option, Para 0013-0016, Fig 15-17) 

It would have been obvious having the Galem based ICD 10 of Heja to further include the concept of ICD10 – PCS of Mills before effective filing date to efficiently and accurately reporting their procedures and can be used in computer programs such as autocoders and encoders, and provide several enhancements over existing medical coding products ( Mills) 
for additional  data to populate  the at least one blank slot  , responsive to receiving the additional  data mapping, by the one or more processors, at least a portion of the additional  data  to at least one additional semantic object of the ontology
However Martin teaches , a request for additional  data to populate  the at least one blank slot ( determining and presented additional medical concept, Page 1)   , responsive to receiving the additional  data mapping, by the one or more processors, at least a portion of the additional  data  to at least one additional semantic object of the ontology ( mapping based on the ontological relationships, Page 3-4) 
It would have been obvious having the teachings of Heja and Mills to further include the concept of Martin before effective filing date toIt enables the clinician to focus on patient care while simultaneously improving the quality and completeness of patient documentation ( Page 3, Martin ) 


Regarding claim 2, Heja modified by Mills as above in claim 1, teaches  wherein the clinical data comprises clinical documentation comprising narrative text ( clinical text, 2.5. Automatic coding tool) 
Regarding claim 3, Heja modified by Mills as above in claim 1, teaches  wherein the clinical data comprises unstructured data ( medical records/clinical data ( inherent that these are generally unstructured data), Introduction, Heja; fig 1, Mills) 
 
Regarding claim 5, Heja modified by Mills as above in claim 1, teaches  further comprising outputting trace data including linking information to map characters in a selected slot of the one or more slots to particular portions of the narrative text of the clinical data ( linking information, Para 0126-0127, Mills; 
Regarding claim 6,  Heja modified by Mills as above in claim 3, teaches  , wherein the request for additional unstructured  data is generated based at least in part on the relationships among the one or more characters in the one or more slots based on the multi-axial coding scheme ( based on valid terminology option, hyperslice dictionary option, Para 0013-0016, Mills) 
Regarding claim 7, Heja modified by Mills as above in claim 1, teaches  , wherein generating a request for additional unstructured data comprises generating a suggestion for the additional unstructured  data and providing the suggestion with the request ( Para 0231-0235,  0262-0263;0030, Mills ) 

Regarding claim 8, arguments analogous to claim 1, are applicable. 
Regarding claim 15, arguments analogous to claim 8, are applicable. 
Regarding claim 9, arguments analogous to claim 2, are applicable. 
Regarding claim 10, arguments analogous to claim 3, are applicable. 
Regarding claim 11, arguments analogous to claim 4, are applicable. 
Regarding claim 12, arguments analogous to claim 5, are applicable. 

Regarding claim 14, arguments analogous to claim 7, are applicable. 
Regarding claim 16, arguments analogous to claim 2, are applicable. 
Regarding claim 17, arguments analogous to claim 3, are applicable. 
Regarding claim 18, arguments analogous to claim 4, are applicable. 
Regarding claim 19, arguments analogous to claim 5, are applicable. 
Regarding claim 20, arguments analogous to claim 6, are applicable. 
Regarding claim 21, arguments analogous to claim 7, are applicable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RICHA MISHRA/Primary Examiner, Art Unit 2674